THE THIRTEENTH COURT OF APPEALS

                                   13-17-00207-CV


                          Texas Department of Public Safety
                                        v.
                               Vernon Anthony Lucich


                                 On Appeal from the
                 County Court at Law No. 5 of Nueces County, Texas
                         Trial Cause No. 2015CCV-60366-5


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED and

RENDERED.      The Court orders the judgment of the trial court REVERSED and

RENDERS judgment denying appellee’s application for a license to carry a handgun.

Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

February 14, 2019